DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 8/01/2022, with respect to all rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
	However, new rejections are introduced in light of other prior art.
	With that said, the Office particularly notes Applicant’s arguments that the previous prior art relied upon did not teach a self-propelled vessel but rather a situation in which thrust would cancel (p. 8).  The Office agrees.  In retrospect, after considering Applicant’s arguments and the discussion of a self-propelled vessel as in paragraphs 2-5 of the specification, it appears as if the Office’s consideration of the preamble of each claim of “[a] self-propelled vessel” may not have been reasonably commensurate in scope with the broadest reasonable interpretation of the claims in light of the specification.  This is important because there are some known prior art devices that appear to substantially teach the structure of the claims, but they do not teach self-propelled vehicles in the manner that Applicant uses that terminology.  For example, US 20180355582 (Figs. 1-2B), US 20170275849 (Figs. 1-2B), and US 20100126047 (Figs. 1-2) each teach structure involving a hull and a tube extending from the hull, but in each reference, it will be readily recognized that traditional means of propulsion (e.g., a fossil-fuel engine) is assumed to be used, as they each disclose the hulls of large ships.  Ships, even those that are propelled by traditional means such as a fossil/diesel fueled engine, are sometimes referred to as “self-propelled” marine vehicles.  However, based on Applicant’s arguments and the specification with respect to a “self-propelled vessel,” assuming any of these references teaches the body of the claims presented, it appears improper for the Office to apply them against the claims, as there is no concept of self-propulsion exhibited by the structure taught.  In other words, Applicant’s claim body provides self-propulsion, whereas these prior art references fail to do so.  This appears to be the most reasonable reading of the claims.  If Applicant disagrees, these disagreements should be presented explicitly in the next response so the Office may accordingly.

Specification
The disclosure is objected to because of the following informalities: no new matter is considered to be introduced via the amendments, but the claim terminology should all be introduced into the specification via amendment so as to provide antecedent basis and ease of reference to the specification (e.g., in claim 3 “overlays and coincides” is not in the specification).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, “and an” appears to be improper (omit “and”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 9, 14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon-Coulson et al. US 20200056578.

It is recommended that Applicant make use of an exception to 35 U.S.C. 102 to overcome these rejections, if possible.
Re claim 1, Figs. 125-137 (with tube 1115) and Figs. 210-222 (e.g., with tube 1856 in Fig. 219) of Sheldon-Coulson are considered to reasonably teach claim 1. 
For example, Fig. 219 is reproduced below, and it can be seen that tube 1806 is in flow communication with spherical hull 1800, where the aperture 1808 has an upper side and lower side, and such is provided for the purpose of radial asymmetrical water flow for affording self-propulsion [1487].  Thus, Fig. 219 teaches a self-propelled vessel comprising: an upper hull adapted to float at an upper surface of a body of water; and a hollow tube depending from the upper hull and defining an inner tube channel in fluid communication with an interior of the upper hull, said hollow tube defined by a wall between and an upper aperture and a lower aperture; wherein a first portion of the lower aperture extends to a lowermost end of the hollow tube and a second portion of the lower aperture extends above the lowermost end of the hollow tube to divert water non-vertically and radially asymmetrically out of the inner tube channel at the lower aperture when water flows out of the lower aperture.

    PNG
    media_image1.png
    772
    419
    media_image1.png
    Greyscale


Re claim 2, Sheldon-Coulson teaches claim 1 and further teaches wherein the hollow tube includes a longitudinal centerline that passes through the lower aperture (through 1808 in Fig. 219).

Re claim 3, Sheldon-Coulson teaches claim 1 and Sheldon-Coulson further teaches wherein the hollow tube has a vertical projection that overlays and coincides with the lower aperture’s vertical projection (Fig. 219, vertical projection at 1808).

Re claim 7, Sheldon-Coulson teaches claim 1 and further teaches wherein the upper hull (1800) is a bulbous enclosure adapted to enclose a water reservoir and a pocket of pressurized gas (Fig. 219).

Re claims 8, 9, and 14, it can be seen from the foregoing that Sheldon-Coulson reasonably teaches claims 8 (like claim 1), 9 (bend at 1806, Fig. 219), and 14 (like claim 7).

Re claim 23, Sheldon-Coulson teaches (Fig. 219) an upper hull (1800) adapted to float at an upper surface of a body of water; a hollow tube (1806) depending from the upper hull and defining an inner tube channel in fluid communication with an interior of the upper hull, said hollow tube having a lower aperture (1808) in fluid communication with the inner tube channel and adapted to be in fluid communication with the body of water (1801) when the self-propelled vessel is floating on a body of water; wherein the hollow tube has a first vertical orientation (like at 1838) when said self-propelled buoyant vessel is floating at an upper surface of a resting body of water; and wherein the lower aperture (1808) is formed by an intersection of the hollow tube with a non-horizontal plane (which would be a vertical plane for aperture 1808).
Please note that references US 20200182218, US 20210372363, and US 20220170440 have similar teachings and may be applied in a similar manner, so Applicant should act accordingly with respect to these references.
The remaining claims appear to be reasonably allowable as written.

Allowable Subject Matter
Claims 22 and 24-27 are allowed.
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746